UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 16, 2010 Commission File Number: 333-147349 CHINA POWER EQUIPMENT, INC. (Exact name of registrant as specified in its charter) Maryland 20-5101287 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) Room 602, 6/F, Block B, Science & Technology Park of Xi Dian University No. 168 Kechuang Road, Hi-tech Industrial Development Zone Xi’an, Shaanxi, China 710065 (Address of principal executive offices) 86-29-8831-0282\ 8831-0560 (Registrant’s telephone number, including area code) (Former name or former address if changed since the last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On July 16, 2010, China Power Equipment, Inc. issued a press release announcing full operational status of its new plant that manufactures amorphous alloy transformer cores and is located in the new Xi’an Jingwei Industrial Zone in Jingyang near Xi’an.A copy of the press release is filed herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits Number Description Press Release dated July 16, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. China Power Equipment, Inc. July 16, 2010 By: /s/ Yongxing Song Name: Yongxing Song TitleChief Executive Officer and President
